DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27, last line recites “the solid state device statistics page” which lacks antecedent basis because there is no mention of this limitation in base claim 22. The Examiner suggests amending the claim to be dependent upon claim 26, which would provide antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 22 & 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0315891).
In regard to claim 9, Park et al. discloses a hard disk fault handling method, performed by a hard disk (Figure 1), wherein the method comprises: detecting a faulty area in the hard disk (paragraph 0168: “a storage area, which is determined as a faulty storage area after a predetermined detection frequency or a predetermined time elapses, may be designated as a permanent, faulty storage area”); determining whether data in the faulty area is lost (paragraph 0169: “data of a faulty storage area may have a plurality of states. For example, data of the faulty storage area may be data that is impossible to recover, in other words, is lost, or it may be data that is readable”); and reporting, to a controller of a storage system, fault information indicating the hard disk comprising the faulty area and whether data in the faulty area is lost (paragraph 0169: “The storage device 100 may provide logical addresses of the lost data to the host device 20, and the host device 20 may recover the lost data by using a recovery scheme used in the computing device 10, such as RAID.”; paragraph 0172: “The storage device 100 may perform a sequential read by using physical addresses and send logical addresses of a lost storage area and a readable, faulty storage area together with data to the host device 20.”).
In regard to claim 10, Park et al. discloses recording a capacity of the faulty area, wherein the fault information further comprises the capacity of the faulty area (see paragraph 0148).
Claims 22 & 23 have similar limitations as claims 9 & 10 and are rejected on the same grounds.
Allowable Subject Matter
Claims 1-8 & 14-21 are allowed over the prior art of record.
Claims 11-13 & 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The Examiner presumes that claim 27 is intended to be dependent upon claim 26 (see the rejection under 112(b) above).
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 1, the closest prior art of record, Wu et al. (US 2016/0092326) discloses a hard disk fault handling method, performed by a controller in a storage system, comprising: determining a faulty chunk in a first hard disk that includes lost data, wherein the faulty chunk belongs to a chunk group, the chunk group is formed by a plurality of chunks (see Figures 2 & 3; paragraph 0102),
However, Wu et al. does not disclose: in regard to claim 1, each of the plurality of chunks is in a different hard disk of the storage system; recovering the data in the faulty chunk by using another chunk in the chunk group; storing the recovered data in a recovered chunk, wherein the recovered chunk is located in a second hard disk, and the second hard disk is not the first hard disk nor any of the different hard disks.
Claim 14 has similar distinguishing limitations as claim 1.

Claims 24-26 have similar distinguishing limitations as claims 11-13.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Brittner et al. (US 2011/0066768) discloses a hard disk drive wherein one or more spare chunk areas is provided to permit chunk re-mapping in an event of a chunk storage location fault.

Gao et al. (US 2020/0133811) discloses a system management module that rebuilds the lost or damaged fragment based on other data fragments or code fragments, and a solution based on erasure coding can tolerate loss of or damage to any four fragments in the data chunk, and can still implement data rebuilding from other fragments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688